Per Curiam.
Pro se petitioner Eileen Vey seeks leave to proceed in forma pauperis so that she may file a petition for certiorari from a decision of the Third Circuit dismissing her appeal as frivolous under 28 U. S. C. § 1915(e)(2)(B)(i) (1994 ed., Supp. II). Her underlying claims below, various alleged civil rights and Racketeer Influenced and Corrupt Organizations Act violations by the President of the United States, the First Lady, and numerous Senators, judges (including The Chief Justice), foreign officials, and private citizens, are patently frivolous. In the past 6% years, she has filed 26 submissions in this Court, all of which have been denied. Just eight weeks ago, we went even further, instructing the Clerk of the Court not to accept any further petitions for extraordinary writs from her unless she first paid the required fees. See In re Vey, ante, p. 303 (per curiam). Since that order has proved insufficient to deter petitioner’s abusive conduct, we again *938deny her motion to proceed in forma pauperis and now instruct the Clerk not to accept any further petitions for cer-tiorari from petitioner in noncriminal matters unless she first complies with this Court’s Rules. Petitioner is allowed until June 30, 1997, within which to pay the docketing fees required by Rule 38 and to submit her petition in compliance with Rule 33.1.
We enter the order barring future in forma pauperis filings for the reasons discussed in Martin v. District of Columbia Court of Appeals, 506 U. S. 1 (1992) (per curiam).

It is so ordered.

The Chief Justice took no part in the decision of this case.